413 F.2d 1407
UNITED STATES of America, Appellee,v.Kenneth Lee WINDES, Appellant.
No. 23680.
United States Court of Appeals Ninth Circuit.
July 18, 1969, Certiorari Denied Nov. 17, 1969, See 90 S. Ct. 273.

Richard D. Totter (appeared), san Francisco, Cal., for appellant.
John S. Obenour (appeared), Asst. U.S. Atty., Eugene G. Cushing, U.S. Atty., Tacoma, Wash., for appellee.
Before BARNES, HAMLIN and MERRILL, Circuit Judges.
PER CURIAM:


1
Appellant, convicted of attempted escape (18 U.S.C. 751) and assault of a United States Marshal (18 U.S.C. 111), urges three grounds upon this appeal.  First, that cross-examination of a defense witness (who participated in the crimes charged) as to six prior alleged felony convictions when he admitted but three was error; second, that certain unrequested instructions should have been given because this was a complex trial; third, that conducting a trial in a courtroom where noises from outside the room could be heard at times was a denial of due process.


2
We hold there was no error in any of the three matters urged and we affirm the conviction.  The appeal approaches the frivolous.